Citation Nr: 1143586	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-49 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for headaches, to include as due to a neck disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to September 1968.  Service in the Republic of Vietnam and receipt of the Purple Heart are indicated by the record.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge at an August 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a neck disability and for headaches, to include as secondary to the neck disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On August 1, 2011, prior to the promulgation of a decision in the appeal of entitlement to an increased disability rating for service-connected bilateral hearing loss disability, the Board received a written request from the Veteran to withdraw all issues on appeal with the exception of service connection for neck disability and headaches. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to an initial compensable disability rating for a bilateral hearing loss disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted an August 2011 statement upon which he wrote, "I wish to withdraw all issues on appeal except service connection for neck condition and headaches" (emphasis in original).  The Veteran's intent to only pursue his appeal with respect to the two issues remanded herein is clear.  Accordingly, the Board concludes that the Veteran has withdrawn his appeal of entitlement to an initial compensable disability rating for a service-connected bilateral hearing loss disability.  Hence, there remains no allegation of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review an appeal of the rating assigned for a hearing loss disability, and it is dismissed.


ORDER

The appeal of entitlement to an initial compensable disability rating for service-connected bilateral hearing loss disability is dismissed.


REMAND

Service connection for a neck disability and headaches

In order to establish service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide, in pertinent part, that a veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Id.

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner, supra.

The Veteran is claiming entitlement to service connection for a neck disability and for headaches, to include as secondary to the headaches.  See, e.g., the Veteran's notice of disagreement dated in April 2009.    

Historically, the Veteran's October 1966 preinduction examination is absent any documentation of a neck disability or disability manifested by headaches.  However, the Veteran reported on his October 1966 Report of Medical History that he experienced frequent or severe headaches, and also noted that he had a history of swollen or painful joints, broken bones, and arthritis or rheumatism.  He indicated that he was involved in two automobile accidents in the past three years.  Indeed, a treatment record from L.A., D.O., dated in June 1966 shows that the Veteran was involved in an automobile accident in April 1963 and received a moderately severe cervical and lumbar strain and was involved in another automobile accident in January 1964 which aggravated his previous injuries.  Dr. L.A. reported that the Veteran had developed some traumatic arthritis in his low back and shoulders, and would continue to have some pain and limitation of motion in those areas indefinitely.    

The Board observes that the remainder of the Veteran's service treatment records is absent any complaints of either a neck disability or headaches.  However, the Veteran has stated that during his period of military service in the Republic of Vietnam, he was involved in a motor vehicle accident and he injured his neck and developed headaches as a result of the accident.  See, e.g., the August 2011 Board hearing transcript, pgs. 3-5.  

The Board notes that the Veteran's available service treatment records do not document any occurrence of or treatment for a neck injury or headaches as a result of the motor vehicle accident.  However, the Veteran is competent to attest to experiencing injuries to his neck and headaches from a motor vehicle accident.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).    Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of in-service neck injury and headaches.  Additionally, the Veteran is a veteran of combat who received the Purple Heart.  As such, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) apply with respect to the Veteran's contention that he was injured in a motor vehicle accident.  The Board considers his statements regarding the in-service motor vehicle accident to be credible and consistent with his combat military service.  

There is no opinion of record that addresses whether there is clear and unmistakable evidence that the Veteran's neck disability and headaches preexisted military service and, if either did, whether there is clear and unmistakable evidence that the neck disability and/or headaches were not aggravated by service.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002), 1132; 38 C.F.R. §§ 3.304(b), 3.306 (2011); Wagner, supra; VAOPGCPREC 3-2003.  Accordingly, a remand for such opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

An additional factor that needs to be considered is the Court's holding in McClain v. Nicholson, 21 Vet App 319 (2007) that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the adjudication of the claim.  The Board cannot exclude the possibility that the Veteran exhibited either a neck disability or a disability manifested by headaches during the pendency of this appeal that had resolved.  In the event that the VA examination does not show either a current neck disability or a disability manifested by headaches, the type of scenario addressed under McClain must be addressed on examination as well.

Further, the Board notes that the Veteran testified that he received treatment from Dr. A. in the fall of 1968 as well as Dr. R.W. since the mid-1970s for his neck disability and headaches.  See the August 2011 Board hearing transcript, pgs. 6-8.  However, these records are not associated with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his neck disability and headaches since service.  Of particular interest are medical records from Dr. A. from the fall of 1968 as well as Dr. R.W. since the mid-1970s.  After obtaining proper authorization, the RO should obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his neck disability and headaches.  The Veteran's claims folder must be made available to the examiner prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.  

Neck Disability:  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:
a)  Identify any neck disability that is currently shown or otherwise indicated in the record during the course of the appeal (i.e., at any time since November 2008).    
b)  If a neck disability is identified, provide an opinion as to whether there is clear and unmistakable evidence that the Veteran had a neck disability prior to his entry onto active duty.
c)  If the VA examiner determines that the Veteran's current neck disability, if identified, pre-existed his military service, provide an opinion as to whether there is clear and unmistakable evidence that it was NOT aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disability.  
d)  If a neck disability is identified, and if the VA examiner determines that the Veteran's neck disability did not pre-exist his military service, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current neck disability is etiologically related to his period of military service, to include an in-service motor vehicle accident.  

Headaches:  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any disability manifested by headaches that is currently shown or otherwise indicated in the record during the course of the appeal (i.e., at any time since November 2008).    
b)  If a disability manifested by headaches is identified, provide an opinion as to whether there is clear and unmistakable evidence that the Veteran had a disability manifested by headaches prior to his entry onto active duty;
c)  If the VA examiner determines that the Veteran's current headaches, if identified, pre-existed his military service, provide an opinion as to whether there is clear and unmistakable evidence that it was NOT aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disability.  

d)  If a disability manifested by headaches is identified, and if the VA examiner determines that the Veteran's headaches did not pre-exist his military service, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current disability manifested by headaches is etiologically related to his period of military service, to include an in-service motor vehicle accident.  

e)  Provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's headaches are caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's neck disability if identified.  If the examiner finds that the Veteran's headaches are aggravated by the neck disability, then he/she should quantify the degree of aggravation.  

The examiner should indicate in his/her report that the claims folder was reviewed.  A detailed rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3. When the development requested has been completed,             the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


